DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-20 are currently pending in this application and are subject to examination herein.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “97” has been used to designate both internal contacts and circuit board (para. [0019]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: it appears that Applicant may have inadvertently indicated “circuit board 98” as “circuit board 97” (compare paras. [0019] and [0020]).  
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informality:  it appears that Applicant may have a typographical error therein wherein “a real housing” was recited as “a real a housing” therein (claim 13 at line 2).
Claims 13 (second claim 13)-20 are objected to because of the following informalities:  it appears that Applicant may have misnumbered the claims starting with a second claim 13 through claim 20.  For purposes of examination, second claim 13 is renumbered herein as claim 14 and each subsequent numbered claim is incremented by one (e.g., claim 15 was the claimed numbered 14 in the original claims).  Based upon the perceived misnumbering, claims 14, 15, 17 and 19-20 are interpreted as depending from independent claim 13; claim 16 is interpreted as depending from claim 15; claim 18 is interpreted as depending from claim 17.  However, appropriate correction is required and the Examiner requests that Applicant amend the claims as described above, if correctly interpreted.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 11-13, 15-17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,056,219 to Barkley.
Regarding claim 1, Barkley discloses a handle assembly for a fishing rod and reel assembly (see Figs. 1, 6), the handle assembly comprising: 
a handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48) extending from a first end (see Annotated Fig. 1 of Barkley infra) to a second end (see Annotated Fig. 1 of Barkley infra) along a first central axis (see Annotated Fig. 1 of Barkley infra), the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48) defining a gripping area (see Annotated Fig. 1 of Barkley infra) and a reel seat (see Annotated Fig. 1 of Barkley infra); 
a motor actuation button (button 70) (Fig. 1; Col. 3, lines 26-31) defined along (see Fig. 1) the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48); 
a motor mount (clamp(s) 20 and/or motor housing 26) (Figs. 1, 6; Col. 2, lines 45-59) connected to the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48), the motor mount (clamp(s) 20 and/or motor housing 26) (Figs. 1, 6; Col. 2, lines 45-59)  extending along a second central axis (see Annotated Fig. 1 of Barkley infra) from a generally closed end (closed end of motor housing 26) (see Fig. 5) to a second end defining an opening (open end of motor housing 26 filled by output shaft 35 and bearings) (see Fig. 5); 
a motor (motor 30) (Fig. 5; Col. 2, lines 49-59) positioned in the motor mount (clamp(s) 20 and/or motor housing 26) (Figs. 1, 6; Col. 2, lines 45-59) such that a rotating connector (output shaft 35) (Fig. 5; Col. 2, line 60 to col. 3, line 12) extends from the opening (open end of motor housing 26 filled by output shaft 35 and bearings) (see Fig. 5) in the motor mount (clamp(s) 20 and/or motor housing 26) (Figs. 1, 6; Col. 2, lines 45-59); 
Barkley infra) to the rotating connector (output shaft 35) (Fig. 5; Col. 2, line 60 to col. 3, line 12) and having a second end (see Annotated Fig. 1 of Barkley infra) configured for connection to a spool shaft of a reel (reel 12) (Fig. 1; Col. 2, lines 40-48) which is configured for connection to the handle body reel seat (see Fig. 1); and 
a power source (batteries 27) (Fig. 5; Col. 2, lines 49-51) electrically connected with the motor actuation button (button 70) (Fig. 1; Col. 3, lines 26-31) and the motor (motor 30) (Fig. 5; Col. 2, lines 49-59); 
wherein pressing of the motor actuation button (button 70) (Fig. 1; Col. 3, lines 26-31) causes the motor (motor 30) (Fig. 5; Col. 2, lines 49-59) to rotate which in turn causes the second end (see Annotated Fig. 1 of Barkley infra) of the rotating drive mechanism (cable 40) (Col. 2, line 60 to col. 3, line 12) to rotate in a reeling in direction (Col. 3, lines 20-31).












[AltContent: textbox (Second End)][AltContent: textbox (First End)][AltContent: textbox (Gripping Area)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Central Axis)]
[AltContent: arrow]
[AltContent: textbox (First End)][AltContent: textbox (Second End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Central Axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Reel Seat)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    410
    664
    media_image1.png
    Greyscale

Annotated Fig. 1 of Barkley.
Regarding claim 3, Barkley discloses the handle assembly according to claim 1 (see above).  Furthermore, Barkley teaches a handle assembly (see Figs. 1, 6) wherein the motor mount (clamp(s) 20 and/or motor housing 26) (Figs. 1, 6; Col. 2, lines 45-59) is positioned on a surface of the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48) which is opposite of the reel seat (see Fig. 6).
Regarding claim 4, Barkley discloses the handle assembly according to claim 1 (see above).  Furthermore, Barkley teaches a handle assembly (see Figs. 1, 6) wherein the motor mount (clamp(s) 20 
Regarding claim 5, Barkley discloses the handle assembly according to claim 4 (see above). Furthermore, Barkley teaches a handle assembly (see Figs. 1, 6) wherein the motor mount (forward clamp 20) (see Fig. 1) and the reel seat (see Annotated Fig. 1 of Barkley supra) are generally axially aligned (see Annotated Fig. 1 of Barkley supra; Fig. 6).
Regarding claim 6, Barkley discloses the handle assembly according to claim 1 (see above).  Furthermore, Barkley teaches a handle assembly (see Figs. 1, 6) wherein the motor actuation button (button 70) (Fig. 1; Col. 3, lines 26-31) is positioned on a surface of the handle body (see Figs. 1, 3, 6) which is opposite of (e.g., on the opposite side of) the reel seat (see Annotated Fig. 1 of Barkley supra; Fig. 6).
Regarding claim 7, Barkley discloses the handle assembly according to claim 6 (see above).  Furthermore, Barkley teaches a handle assembly (see Figs. 1, 6) wherein the motor actuation button (button 70) (Fig. 1; Col. 3, lines 26-31) is axially positioned toward the rear end of the reel seat (see Figs. 1, 3, 6).  It should be noted that the claims do not indicate which end of the reel seat is the “front” end and which end of the reel seat is the “rear” end and, therefore, the end of the reel seat located nearest the rod can be considered the “rear end” thereof.
Regarding claim 11, Barkley discloses the handle assembly according to claim 1 (see above).  Furthermore, Barkley teaches a handle assembly (see Figs. 1, 6) wherein the first end (see Annotated Fig. 1 of Barkley supra) of the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48) defines a connection assembly configured for connection of a rod blank to the handle assembly (see Fig. 1).
Regarding claim 12, Barkley discloses the handle assembly according to claim 1 (see above).  Furthermore, Barkley
Regarding claim 13, Barkley discloses a fishing rod and reel assembly (see Figs. 1, 6) comprising: 
a reel a housing (housing 16 of spinning reel 12) (Figs. 1-3, 6; Col. 2, lines 40-48) which rotatably supports a spool which is rotatable via a spool shaft (see Figs. 1, 2); 
a handle assembly (see Figs. 1, 6) comprising: 
a handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48) extending from a first end (see Annotated Fig. 1 of Barkley supra) to a second end (see Annotated Fig. 1 of Barkley supra) along a first central axis (see Annotated Fig. 1 of Barkley supra), the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48) defining a gripping area (see Annotated Fig. 1 of Barkley supra) and a reel seat (see Annotated Fig. 1 of Barkley supra), wherein the reel (reel 12) (Fig. 1; Col. 2, lines 40-48) is connected to the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48) at the reel seat (see Figs. 1, 6); 
a motor actuation button (button 70) (Fig. 1; Col. 3, lines 26-31) defined along the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48); 
a motor mount (clamp(s) 20 and/or motor housing 26) (Figs. 1, 6; Col. 2, lines 45-59) connected to the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48), the motor mount (clamp(s) 20 and/or motor housing 26) (Figs. 1, 6; Col. 2, lines 45-59) extending along a second central axis (see Annotated Fig. 1 of Barkley supra) from a generally closed end (closed end of motor housing 26) (see Fig. 5) to a second end defining an opening (open end of motor housing 26 filled by output shaft 35 and bearings) (see Fig. 5); 
a motor (motor 30) (Fig. 5; Col. 2, lines 49-59) positioned in the motor mount (clamp(s) 20 and/or motor housing 26) (Figs. 1, 6; Col. 2, lines 45-59) such that a 
a rotating drive mechanism connected at a first end to the rotating connector (output shaft 35) (Fig. 5; Col. 2, line 60 to col. 3, line 12) and having a second end (see Annotated Fig. 1 of Barkley supra) connected to the spool shaft of the reel (reel 12) (Fig. 1; Col. 2, lines 40-48); and 
a power source (batteries 27) (Fig. 5; Col. 2, lines 49-51) electrically connected with the motor actuation button (button 70) (Fig. 1; Col. 3, lines 26-31) and the motor (motor 30) (Fig. 5; Col. 2, lines 49-59); and 
a rod (see Figs. 1, 3, 6) connected to the second end (see Annotated Fig. 1 of Barkley supra) of the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48); 
wherein pressing of the motor actuation button (button 70) (Fig. 1; Col. 3, lines 26-31) causes the motor (motor 30) (Fig. 5; Col. 2, lines 49-59) to rotate which in turn causes the second end (see Annotated Fig. 1 of Barkley supra) of the rotating drive mechanism (cable 40) (Col. 2, line 60 to col. 3, line 12) to rotate which rotates the spool shaft in a reeling in direction (Col. 3, lines 20-31).
Regarding claim 15 (originally recited as claim 14), Barkley discloses the fishing rod and reel assembly according to claim 13 (originally recited as claim 12) (see above).  Furthermore, Barkley discloses a fishing rod and reel assembly (see Figs. 1, 6) wherein the motor mount (clamp(s) 20 and/or motor housing 26) (Figs. 1, 6; Col. 2, lines 45-59) is positioned on a surface of the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48) which is opposite of the reel seat (see Fig. 6).
Regarding claim 16 (originally recited as claim 15), Barkley discloses the fishing rod and reel assembly according to claim 15 (originally recited as claim 14) (see above).  Furthermore, Barkley discloses a fishing rod and reel assembly (see Figs. 1, 6) wherein the motor mount (clamp(s) 20 and/or Barkley supra; Fig. 6).
Regarding claim 17 (originally recited as claim 16), Barkley discloses the fishing rod and reel assembly according to claim 13 (originally recited as claim 12) (see above).  Furthermore, Barkley discloses a fishing rod and reel assembly (see Figs. 1, 6) wherein the motor actuation button (button 70) (Fig. 1; Col. 3, lines 26-31) is positioned on a surface of the handle body (body of handle 11) (Fig. 1; Col. 2, lines 40-48) which is opposite of the reel seat (see Fig. 6).
Regarding claim 20 (originally recited as claim 19), Barkley discloses the fishing rod and reel assembly according to claim 13 (originally recited as claim 12) (see above).  Furthermore, Barkley discloses a fishing rod and reel assembly (see Figs. 1, 6) wherein the drive mechanism (cable 40) (Col. 2, line 60 to col. 3, line 12) is a flexible drive (cable 40) (Col. 2, line 60 to col. 3, line 12).
Regarding claim 21 (originally recited as claim 20), Barkley discloses the fishing rod and reel assembly according to claim 13 (originally recited as claim 12) (see above).  Furthermore, Barkley discloses a fishing rod and reel assembly (see Fig. 1, 6) wherein the rotating drive mechanism (cable 40) (Col. 2, line 60 to col. 3, line 12) and an area of the reel at which the rotating drive mechanism (cable 40) (Col. 2, line 60 to col. 3, line 12) is connected to the spool shaft of the reel (reel 12) (Fig. 1; Col. 2, lines 40-48) are on the same side of the handle assembly (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkley.
Regarding claims 2 and 14 (originally recited as second claim 13), Barkley discloses the handle assembly according to claim 1 and the fishing rod and reel assembly according to claim 13 (originally recited as claim 12), respectively (see above).  However, Barkley does not disclose that the second central axis is substantially perpendicular to the first central axis.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly disclosed in Barkley to adjust the second central axis to be substantially perpendicular to the first central axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of U.S. Pat. Pub. No. 2013/0276348 to Lauzon.
Regarding claims 8 and 19 (originally recited as claim 18), Barkley discloses the handle assembly according to claim 1 and the fishing rod and reel assembly according to claim 13 (originally recited as claim 12), respectively (see above).  Furthermore, Barkley discloses that the power source (batteries 27) (Fig. 5; Col. 2, lines 49-51) is one or more batteries (batteries 27) (Fig. 5; Col. 2, lines 49-51).  However, Barkley does not disclose that the one or more batteries are positioned within the handle body.  Nevertheless, Lauzon teaches a handle assembly (see Figs. 1, 2) and fishing rod and reel assembly (see Figs. 1, 2) wherein the one or more batteries (battery 70) (Fig. 2; paras. [0029], [0030]) are positioned within the handle body (body of handle 24) (Figs. 1, 2; paras. [0029], [0030]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the handle assembly or fishing rod and reel assembly disclosed in Barkley with the batteries being positioned within the handle body as taught in Lauzon in order to reduce the number of housings required for the electric fishing reel and to utilize the unused space within the handle.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the handle assembly or fishing rod and reel assembly disclosed in Barkley with the batteries being positioned within the handle body as taught in Lauzon, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, Barkley discloses the handle assembly according to claim 8 (see above).  However, Barkley does not expressly disclose that the handle body is sealed to be water resistant.  Nevertheless, Lauzon teaches a handle assembly wherein the handle body is sealed to be water resistant (para. [0008]; claim 9).  It would have been obvious to one having ordinary skill in the art Barkley to make the handle body with the water proof housing taught in Lauzon in order to protect the electronics, battery and/or motor mounted in the handle body from damage due to water.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly disclosed in Barkley with the water proof housing taught in Lauzon, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, Barkley discloses the handle assembly according to claim 1 (see above).  However, Barkley does not expressly disclose that the motor mount is sealed to be water resistant.  Nevertheless, Lauzon teaches a handle assembly wherein the motor mount is sealed to be water resistant (para. [0008]; claim 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly disclosed in Barkley to make the motor mount with the water proof housing taught in Lauzon in order to protect the motor from damage due to water.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor mount disclosed in Barkley with the water proof housing taught in Lauzon, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,726,137 to Li
Regarding claim 18 (originally recited as claim 17), Barkley discloses the fishing rod and reel assembly according to claim 17 (originally recited as claim 16) (see above).  However, Barkley does not expressly disclose that the reel includes a line release button and the motor actuation button is generally axially aligned with the line release button.  However, Barkley discloses a fishing rod and reel assembly wherein the reel is a conventional spinning reel (Figs. 1-6; Col. 2, lines 8-10; col. 2, lines 40-45).  Li teaches a well-known spincast fishing reel (reel 10) (Figs. 1, 3, 6; Col. 3, lines 44-53) with a line release button (pivotable thumb button 22) (Figs. 1, 3, 6; Col. 3, lines 44-53).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the well-known spincast reel taught in Li in place of the conventional spinning reel disclosed in Barkley, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, upon substituting the spincast reel in place of the spinning reel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the motor actuation button disclosed in Barkley to be generally aligned with the line release button of the spincast reel taught in Li in order to facilitate the operation of the motorized fishing reel by placing the two controls needed for operation of the motorized fishing reel (the spincast release button to allow casting and the motor actuation button to allow powered retrieval of the line and lure).  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the motor actuation button disclosed in Barkley to be generally aligned with the line release button of the spincast reel taught in Li, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 8,833,689 to Brown; 8,770,504 to Sandstrom; 8,579,222 to Alvarez; 7,309,039 to Stone; 7,269,922 to Mack; 6,880,775 to Wenzel; 6,449,895 to Zabihi; 6,220,538 to Durso; 6,126,104 to Kellerman; 6,012,665 to Olona; 5,954,285 to Whisenhunt; 5,878,523 to Wenzel; 4,784,346 to Steffan; 4,775,112 to Urso; 4,634,072 to Stealy; 4,598,878 to Steffan; 4,515,324 to Barton; 4,378,652 to Lindgren; 4,283,025 to Whisenhunt; 4,021,003 to Watkins; 4,006,867 to Miyamae; 3,932,954 to Wyroski; 3,675,870 to Ride et al.; 3,669,378 to Miyamae; 3,463,415 to Lingle; 3,460,778 to Folbrecht; 3,459,387 to Miyamae; 3,438,594 to Bellefeuille; 3,437,282 to Larime et al.; 3,409,245 to Grace; 3,352,507 to Boussageon; 3,348,788 to Vinokur; 3,248,819 to Stealy; 3,220,667 to Madsen; 3,195,829 to Balaguer; 3,126,166 to Weinberg; 3,116,892 to Pickard; 3,077,318 to Du Val; 3,075,722 to Stealy et al.; 3,064,385 to Pickard; 3,030,046 to Markoff-Moghadam; 3,017,134 to Duvall; 2,943,413 to Koehler; 2,896,875 to Reed et al.; 2,866,291 to Duell; 2,776,515 to Lynch; 2,760,736 to Mihalko et al.; 2,541,876 to Lockwood; 2,470,507 to Luton et al.; 2,262,637 to Fanshier; 2,251,123 to Fanshier; 1,580,986 to Aberson; 902,447 to Piper; and U.S. Pat. Pub. Nos. 2012/0280074 to Badur et al.; 2009/0277070 to Lindgren; 2009/0039190 to Amano; 2008/0073455 to Terauchi et al.; 2006/0283998 to Ono; 2006/0076444 to Westhoff; and 2005/0108919 to Staelens et al. relate to motorized fishing reels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643